                                              AFFIDAVIT


The undersigned, being duly sworn, deposes and states:

1.      I, Kellie Williams, a United States Postal Inspector currently assigned in Charlotte, North Carolina,
       am tasked with investigating various offenses, including use of the U.S. Mail to transmit controlled
       substances in violation of 21 U.S.C. § 841. I have been so employed since 2017. I have received
       formal classroom training from the U.S. Postal Inspection Service during the twelve-week Postal
       Inspector Basic Training Academy in Potomac, Maryland. Through my investigations and training,
       I have become familiar with the methods and techniques employed by individuals committing
       financial fraud, narcotics smuggling and money laundering of illicit proceeds, as well as other law
       violations.

2.     This affidavit is made in support of applications for search warrants for four United States Postal
       Service (USPS) parcels (hereafter, the “Suspect Parcels.”) Suspect Parcels Numbered 1, 2, 3,
       and 4 are believed to contain controlled substances.

3.      Descriptions of Parcels:
       Suspect Parcel Number 1:

       A brown cardboard box bearing USPS Priority Mail 2-Day tracking number 9505 5145 2349 0183
       3310 45 entered into the USPS Mail Stream in California on July 1, 2020. It is addressed to “David
       Bonk, 122 Windbrook Dr., Troutman, NC 28166” with a return address of “Home Mart Int’l, 824
       Wall St., Los Angeles, CA 90014.” It is approximately 16” x 12” x 13” and weighs 8 pounds and
       5.2 ounces. Postage Affixed is $54.50.



       Suspect Parcel Number 2:

       A white, red and blue USPS cardboard box bearing USPS Priority Mail 2-Day tracking number
       9505 5145 2962 0183 1750 57 entered into the USPS Mail Stream in California on July 1, 2020.
       It is addressed to “David Bonk, 122 Windbrook Drive, Troutman, NC 28166” with a return address
       of “Home Mart Int’l, 824 Wall St., Lost Angeles, CA 90014.” It is approximately 12” x 3.5” x
       14.125” and weighs 9 pounds and 3.8 ounces. Postage Affixed is $15.05.

       Suspect Parcel Number 3:




         Case 3:20-mj-00178-DCK Document 1-2 Filed 07/07/20 Page 1 of 4
     A brown cardboard box bearing USPS Priority Mail 2-Day tracking number 9505 5131 7807 0183
     2533 86 entered into the USPS Mail Stream in California on July 1, 2020. It is addressed to “David
     Bonk, 122 Windbrook Dr., Troutman, NC 28166” with a return address of “Home Mart Int’l, 824
     Wall St., Los Angeles, CA 90014.” It is approximately 16” x 12” x 13” and weighs 31 pounds and
     6.14 ounces. Postage Affixed is $103.35.



     Suspect Parcel Number 4:

     A brown cardboard box bearing USPS Priority Mail 2-Day tracking number 9505 5145 2349 0183
     3310 52 entered into the USPS Mail Stream in California on July 1, 2020. It is addressed to “David
     Bonk, 122 Windbrook Dr. Troutman, NC 28166” with a return address of “Home Mart Int’l, 824
     Wall St., Los Angeles, CA 90014.” It is approximately 16” x 12” x 13” and weighs 34 pounds and
     5.4 ounces. Postage Affixed is $ 103.35.



4.   I conducted a Name and Address Verification search for each and every Suspect Parcel Number
     1, Number 2, Number 3 and Number 4. The results are as follows.

     Suspect Parcel Number 1-The sender address is valid and the name is associated with the address.
     The recipient address is valid, but the name is not associated with the address.

     Suspect Parcel Number 2- The sender address is valid and the name is associated with the address.
     The recipient address is valid, but the name is not associated with the address.

     Suspect Parcel Number 3- The sender address is valid and the name is associated with the address.
     The recipient address is valid, but the name is not associated with the address.

     Suspect Parcel Number 4- The sender address is valid and the name is associated with the address.
     The recipient address is valid, but the name is not associated with the address.

5.   I am aware, through my training and experience, that people who utilize the U.S. Mail to distribute
     controlled substances and their proceeds commonly use fictitious names and addresses in an
     attempt to avoid detection by law enforcement agencies. I am also aware, through training and
     experience, that California is a known source area for narcotics.

6.   I am aware, also through training and experience, that people often use the U.S. Mail, specifically




      Case 3:20-mj-00178-DCK Document 1-2 Filed 07/07/20 Page 2 of 4
      Express and Priority Mail, for the delivery of controlled substances for various reasons, some of
      which are listed below:
      A.      Items sent via Express and Priority Mail are considered to be First-Class Mail.
              Therefore, these items cannot be examined without a federal search warrant.
      B.      Express and Priority Mail are generally expected to be delivered in one to three
              days. This assures the sender of expedited delivery.
      C.      Various dispatch times (times which a mailed item is transported to the next
              destination) are available to customers upon request and provides the sender an
              opportunity to have some control as to the arrival of the mailed item.
      D.      Individuals desiring to either send or receive controlled substances and payments
              for these substances through the U.S. Mail can do so without having to provide
              identification. This reduces the possibility of revealing their true identity.

7.    On July 6, 2020, Drug K-9 Handler Deputy C.J. Gregory with the Iredell County Sheriff’s Office,
      was contacted and asked to provide a drug detecting K-9. Deputy C.J. Gregory responded to the
      Troutman Main Post Office, located in Troutman, North Carolina with drug detecting K-9 Rex on
      July 6, 2020.

8.    Each and every Suspect Parcel was placed into a lineup. The line-up consisted of placing the
      Suspect Parcels among four other separate, but similar control parcels in the employee parking lot
      of the Troutman, NC Main Post Office. I observed as K-9 Rex walked among the parcels in the
      line-up. K-9 Rex alerted to each and every Suspect Parcel by sniffing the seams of the suspect
      package and pawing the suspect package, which is his signal to indicate the scent of a controlled
      substance. The examination took place at 8:58 a.m. on July 6, 2020.

9.    In 2017, K-9 Rex was certified through Highland K-9 Handler Training. In September of 2018, K-
      9 Rex was certified through the North Carolina Police Dog Association (NCPDA). In November
      of 2019, K-9 Rex was certified through Highland K-9 Handler Training. K-9 Rex is certified as a
      multipurpose K-9. He is certified in Narcotics and can detect the odor of marijuana, MDMA,
      heroin, methamphetamine and cocaine. He is also certified in Apprehension, Tracking/Trailing
      and article searches. Deputy C.J. Gregory and K-9 Rex train several hours each month to make
      sure he is proficient in each field of his training.



10.   Based on the above facts, I believe that probable cause exists that each and every Suspect Parcels



       Case 3:20-mj-00178-DCK Document 1-2 Filed 07/07/20 Page 3 of 4
        Numbered 1, 2, 3, and 4 contains at least one controlled substance, in violation of 21 U.S.C. §
        841. As such, I respectfully request that a Search Warrant be issued for the Suspect Parcels 1, 2,
        3, and 4.



//s// Kellie Williams
___________________________
Kellie Williams
U.S. Postal Inspector




Sworn to and subscribed before me this 7th day of July 2020.




In accordance with Rule 4.1(b)(2)(A), the Affiant attested under oath to the contents of this
Affidavit, which was submitted to me by reliable electronic means, on this 7th day of July, 2020,
at 4:24 PM



                                     Signed: July 7, 2020




          Case 3:20-mj-00178-DCK Document 1-2 Filed 07/07/20 Page 4 of 4
